     Case 2:19-cv-02155-MCE-CKD Document 24 Filed 01/07/21 Page 1 of 1


1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE GONZALEZ,                         No. 2:19-cv-02155-MCE-CKD
12                    Plaintiff,
13          v.                                   ORDER
14    LANCE CONN, et al.,
15                    Defendants.
16
           Defendants’ unopposed Motion to Dismiss (ECF No. 9) is GRANTED with leave
17
     to amend. Plaintiff’s Motion to Amend the Complaint (ECF No. 15) and Motion for Relief
18
     from Inadvertent Waiver of Right to Amend Once of Course (ECF No. 16) are DENIED
19
     as moot.
20
           IT IS SO ORDERED.
21
     Dated: January 7, 2021
22

23
                                      _______________________________________
24                                    MORRISON C. ENGLAND, JR.
25                                    UNITED STATES DISTRICT JUDGE

26

27

28
                                                1
